57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dan AMES, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellee.
No. 94-2618.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

Dan Ames, Appellant Pro Se.
James Hamilton Stewart, III, William H. Floyd, III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, SC, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of Defendant on Appellant's age discrimination in employment claim.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Ames v. General Electric Co., No. CA-93-217 (W.D.N.C. Nov. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)